Per Curiam.

The unilateral action of the respondent in withdrawing its acceptance of relator’s resignation, after the close of the third year when the resignation became effective, left the resignation stand as originally filed. Relator, allowing the resignation to stand and thereafter voluntarily entering into a one-year limited teaching contract, without protest, waived his right to a continuing contract of employment. State, ex rel. Ford, v. Board of Edn. of City School Dist. of Cleveland, 141 Ohio St. 124.
Relator is not entitled to a writ of mandamus requiring the execution of a continuing contract of employment.

Judgment reversed.

Taet, C. J., Zimmerman, O’Neill, Schneider and Brown, JJ., concur.
Matthias and Herbert, JJ., dissent.